 



Exhibit 10.5.1

OPTION TO PURCHASE

      THIS OPTION TO PURCHASE (this “Agreement”) is made and entered into as of
the 18th day of August, 2004 (the “Effective Date”), by and between Covenant
Place of Abilene, Inc., a Delaware corporation (“Grantor”), and Capital Senior
Living Acquisition, LLC, a Delaware limited liability company (“Grantee”).

RECITALS

      WHEREAS, Grantor is the owner of the real property more particularly
described in Exhibit “A” attached hereto and made a part hereof for all
purposes, and of the improvements thereon (the “Property”); and

      WHEREAS, Grantee wishes to acquire the exclusive right and option to
purchase, without becoming obligated to purchase, the Property at an agreed
price and under specified terms and conditions.

      NOW, THEREFORE, for and in consideration of the payment of the Option
Price (hereinafter defined) and of the mutual covenants and agreements of this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:



1.   Option: For the consideration specified in Section 3 below and subject to
the terms and conditions of this Agreement, Grantor hereby grants to Grantee the
exclusive right and option (the “Option”) to purchase a fee simple interest in
the Property pursuant to the form of Agreement of Purchase and Sale attached
hereto as Exhibit “B” and made a part hereof (the “Purchase Agreement”).



2.   Option Period: The period of time during which the Option may be exercised
(“Option Period”) shall commence on the Effective Date and shall terminate on
the earlier of (i) 5:00 p.m. Central Daylight Time (“CDT”) on August 17, 2009,
and (ii) any earlier date on which ‘s Agreement terminates in accordance with
its terms (the “Termination Date”). During the Option Period, Grantor, in its
sole discretion and for any reason or for no reason, may sell, assign or
otherwise transfer a fee simple interest (“Transfer”) in the Property or in any
portion thereof and thereafter such Property (or portion thereof) shall no
longer be subject to this Agreement (and the Option); provided, however, that
Grantor complies with the terms and conditions of this Agreement and of that
certain Right of First Refusal Agreement dated of even date herewith by and
between Grantor and Grantee applicable to the Property (the “ROFR Agreement”);
and provided further, however, that Grantee may exercise the Option in
accordance with the terms and conditions of this Agreement within the thirty
(30) day period after Grantee receives Notice (as defined in the ROFR Agreement)
of the Offer (as defined in the ROFR Agreement) under the ROFR Agreement. Upon
any Transfer of all of the Property in accordance with the terms and conditions
of this Agreement and the ROFR Agreement,

 



--------------------------------------------------------------------------------



 



    this Agreement (and the Option) shall terminate and be of no further force
or effect whatsoever.



3.   Option Price: The Option is granted in consideration of Grantee’s payment
to Grantor the sum of One Hundred and No/100 Dollars ($100.00) in good funds
(the “Option Price”) upon execution and delivery of this Agreement, plus other
good and valuable consideration delivered to Grantor, the receipt and
sufficiency of which is hereby acknowledged.



4.   Purchase Price: If the Option granted herein is exercised during the first
thirty (30) months of the Option Period, the purchase price (the “Purchase
Price”) for the Property shall be Two Million Nine Hundred Seventy-Four Thousand
One Hundred Forty-Three Dollars ($2,974,143). If the Option granted herein is
exercised during the second thirty (30) months of the Option Period, the
purchase price (the “Purchase Price”) for the Property shall be Three Million
Forty-Six Thousand Six Hundred Eighty-Three Dollars ($3,046,683). The Purchase
Price shall be payable as specified in the Purchase Agreement and shall be
subject to applicable adjustments, if any, as specified herein and in the
Purchase Agreement.



5.   Manner of Exercise: Grantee may exercise the Option at any time during the
Option Period by delivering written notice to such effect in accordance with the
terms and conditions of this Agreement (the “Election Notice”) to Grantor on or
before 5:00 p.m. CDT on or before July 17, 2009. Upon Grantee’s receipt of the
Election Notice, the parties shall execute and deliver the Purchase Agreement,
and otherwise consummate the purchase and sale of the Property, on or before the
Termination Date. The delivery to Grantor of an Election Notice as provided
herein shall constitute Grantor’s and Grantee’s irrevocable, and unconditional
obligation to execute the Purchase Agreement and perform in accordance with the
terms and conditions of the Purchase Agreement. In the event Grantee falls to
exercise the Option in accordance with the terms and conditions of this
Agreement (whether or not Grantee has delivered an Election Notice to Grantor),
Grantee shall, upon the receipt of a request from the Grantor to do so, promptly
execute and deliver to Grantor a document, in form and substance reasonably
satisfactory to Grantor, relinquishing in full Grantee’s rights to acquire the
Property. Notwithstanding anything in this Agreement or in any other agreement
to the contrary, (i) Grantee shall not be entitled to exercise the Option and to
consummate the closing of the purchase and sale of the Property unless
(A) Grantee shall have exercised its option to purchase a fee simple interest in
all of the properties listed in Schedule 1 attached hereto and made a part
hereof that have not been Transferred by Grantee in accordance with the ROFR
Agreement prior to the Election Notice (the “Affiliate Properties”) from the
owners of such properties, which are Affiliates of Grantor (the “Affiliate
Owners”), in accordance with the terms and conditions set forth in the various
Options to Purchase by and between Grantee and such Affiliate Owners
(collectively, the “Affiliate Options to Purchase”), and (B) the closings of the
purchase and sale of the Property under the Purchase Agreement and of the
Affiliate Properties under the respective forms of purchase agreement attached
as exhibits to the Affiliate Options to Purchase (collectively, the “Affiliate
Purchase Agreements”) are consummated simultaneously, and (ii) the Option

 



--------------------------------------------------------------------------------



 



    and this Agreement (and all of the options to purchase the Affiliate
Properties granted pursuant to the Affiliate Options to Purchase, and the
Affiliate Options to Purchase) shall terminate and be of no further force or
effect in the event that Grantee delivers an Election Notice to Grantor and
thereafter fails to consummate the purchase and sale of (A) the Property in
accordance with the terms and conditions hereof and of the Purchase Agreement,
and (B) all of the Affiliate Properties in accordance with the terms and
conditions of the Affiliate Options to Purchase and of the Affiliate Purchase
Agreements. For the purposes of this Agreement, the term “Affiliate” means, as
to a person or entity, any other person or entity controlling, controlled by or
under common control with such person or entity.



6.   Assignment: Grantor may not assign its obligations under this Agreement
without Grantee’s prior written consent; provided that Grantor shall be entitled
to assign any such obligations to Grantor’s lender without prior notice to or
the consent of Grantee. Grantee may assign its obligations under this Agreement
only to an Affiliate of Grantee, with such assignment to be effective as to
Grantor only upon Grantor’s receipt of written notice thereof from Grantee in
accordance with the terms and conditions of this Agreement. Subject to the
remaining provisions of this Section 6, this Agreement shall be binding; upon
and inure to the benefit of each of the parties hereto and their respective
successors and permitted assigns.



7.   Recordation: A memorandum of this Agreement, reasonably satisfactory in
form and substance to Grantor and Grantee, shall be executed and acknowledged by
Grantor and Grantee and recorded in the real property records in which the
Property is located.



8.   Alternative Dispute Resolution:



  (i)   In the event of any dispute, controversy, or claim arising out of or in
connection with this Agreement or with the transactions contemplated hereby, or
with the breach or alleged breach hereof, in each case whether sounding in
contract, tort, or otherwise (each a “Dispute”), the parties shall settle such
Dispute in accordance with the provisions of this Section 8.     (ii)   Upon the
occurrence and during the continuation of a Dispute, the parties agree first to
attempt to settle such Dispute amicably through consultation and negotiation
between their respective executive officers.     (iii)   Upon the occurrence and
during the continuation of any Dispute that remains unresolved notwithstanding
compliance with Section 8(ii) above, the parties agree to attempt to settle such
Dispute through non-binding mediation conducted by a mediator with at least five
(5) years of mediation experience who has been qualified under the Texas
Alternative Dispute Resolution Act and who has knowledge regarding real estate
operations (a “Mediator”). In the event that the parties cannot agree on a
single Mediator, then each of the parties shall select a Mediator, and the two
(2) Mediators thus selected shall select a single Mediator to

 



--------------------------------------------------------------------------------



 



      hear the Dispute. Each of the parties shall pay one-half (1/2) of the
aggregate fees and expenses of the mediation.     (iv)   Any Dispute that
remains unresolved notwithstanding compliance with Sections 8(ii) and 8(iii)
above, or any Dispute with respect to which one or more parties shall fail to
comply in all material respects with the requirements of such Sections 8(ii)
and/or 8(iii) promptly following the written request of the other party, shall
be settled by arbitration administered by the American Arbitration Association
(“AAA”) under its “R-Series” Commercial Arbitration Rules, as supplemented and
modified by its `B-Series” Commercial Arbitration Rules (or under such other AAA
rules as may then apply with respect to expedited arbitration), and judgment on
the award (the “Award”) rendered by the arbitrator(s) (the “Arbitrator”) may be
entered in any court having jurisdiction thereof. The parties agree to and
mutually request an oral hearing of the Dispute. The Arbitrator must have at
least five (5) years of arbitration experience and have knowledge regarding real
estate operations.     (v)   The parties expressly agree that, prior to the
appointment of the Arbitrator, nothing in this Agreement shall prevent a party
from applying to a court that otherwise would be of competent jurisdiction
solely to obtain a preliminary injunction or other similar provisional or
interim relief to maintain the status quo. Upon appointment of the Arbitrator,
the Arbitrator shall have sole jurisdiction to hear any such applications,
except that any such provisional or interim measures that’ the Arbitrator may
order may be immediately and specifically enforced by a court that otherwise
would be of competent jurisdiction.     (vi)   Each of the parties shall pay
one-half (1/2) of the aggregate fees and expenses of the arbitration, and all
other fees and expenses (such as, for example, attorney and accounting fees,
actuarial and other experts) shall be paid by the party incurring them;
provided, however, that a party prevailing on substantially all of its claims
shall be entitled to reasonable attorneys’ fees, costs, and other disbursements
in addition to any other relief to which such party may be entitled.     (vii)  
The place of any arbitration instituted under this Section 8 shall be Dallas,
Texas. Each party consents to jurisdiction in such forum.



9.   Non-Disclosure: The parties shall use reasonable efforts to not disclose
the existence or contents of this Agreement to third parties except to the
extent required in order to discharge their respective duties and obligations
hereunder and the rules and regulations of the Securities and Exchange
Commission, and except as provided in Section 7 above. Neither party shall issue
any press release or make any public announcement relating to the subject matter
of this Agreement without the prior written approval of the other party;
provided, however, that Grantee may make any public disclosure it believes in
good faith is required by applicable law or any listing or trading agreement
concerning its publicly traded securities (in which case Grantee will use its
reasonable best efforts to advise and solicit input from Grantor prior to making
the disclosure).

 



--------------------------------------------------------------------------------



 



10.   Notices: All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed (i) duly given if (A) it is faxed to the
intended recipient as set forth below, and (B) thereafter it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below, and (ii) duly received
upon actual receipt:

     
If to Grantor:
  Copy to:
 
   
Covenant Place of Abilene, Inc.
5601 Bridge Street, Suite 504
Fort Worth, Texas 76112
Attn: Mr. Robert Bullock
Fax: 817-446-0923
  Brian D. Bowden, Esq.
Brian D. Bowden, P.C.
2900 Westridge Avenue
Fort Worth, Texas 76116
Fax: 817-732-7722
 
   
If to Grantee:
  Copy to:
 
   
Capital Senior Living Acquisition, LLC
14160 Dallas Parkway, Suite 300
Dallas, Texas 75254
Attn: Mr. James A. Stroud and
Mr. David R. Brickman
Fax: 972-770-5666
  Jeffrey L. Fisher, Esq.
Geary, Porter & Donovan, P.C.
16475 Dallas Parkway, Suite 500
Addison, Texas 75001
Fax: 972-931-9208

Either party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other party
notice in the manner herein set forth.



  11.   Governing Law: This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Texas without giving effect to
any choice or conflict of law provision or rule (whether of the State of Texas
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Texas.     12.   Headings: The section
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the meaning or interpretation of this Agreement.     13.  
Severability: Any term or provision of this Agreement that is invalid or
unenforceable in any situation mi any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 



--------------------------------------------------------------------------------



 



  14.   Gender and Number: Whenever the context requires, all words in this
Agreement in one gender shall be deemed to include the other genders, all
singular words shall include the plural, and all plural words shall include the
singular.     15.   Amendments and Waivers: No amendment of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
Grantor and Grantee. No waiver by either party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.     16.   Incorporation of Exhibits and Schedules: The exhibits and
schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.     17.   Entire Agreement: This Agreement (including the
exhibits and schedules attached hereto) constitutes the entire agreement between
the parties and supersedes any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent that
they relate in any way to the subject matter hereof.     18.   Timing: Time is
of the essence in the parties’ performance of their respective obligations under
this Agreement.

      IN WITNESS WHEREOF, the parties have entered into this Option to Purchase
as of the date first above written.

            CAPITAL SENIOR LIVING ACQUISITION,
LLC, a Texas limited liability company
      By:   /s/ James A. Stroud         James A. Stroud, Chairman of the
Company                COVENANT PLACE OF ABILENE, INC.,
a Delaware corporation
      By:   /s/ Robert Bullock         Robert Bullock, Executive Vice President 
           

 



--------------------------------------------------------------------------------



 



Exhibit “A”
OPTION TO PURCHASE

LEGAL DESCRIPTION

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
OPTION TO PURCHASE

FORM OF PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



AGREEMENT OF PURCHASE AND SALE OF REAL PROPERTY

      THIS AGREEMENT OF PURCHASE AND SALE OF REAL PROPERTY is made and entered
into as of this day    of             , 20            (“Effective Date”) by and
between Covenant Place of Abilene, Inc., a Delaware corporation (“Seller”), and
Capital Senior Living Acquisition, LLC, a Delaware limited liability company, or
its assigns (“Purchaser”).

W I T N E S S E T H:

      In consideration of the mutual agreements contained herein, the sum of ten
dollars and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller hereby agrees to sell and convey to
Purchaser, and Purchaser hereby agrees to purchase from Seller, the Property
(hereinafter defined), for the purchase price and upon and subject to the terms,
provisions, and conditions hereinafter set forth.

ARTICLE 1.

Definitions; Purchase Price; Property

      Section 1.01 Definitions. As used in this Agreement, the terms listed
below, when they appear with their initial letters capitalized, shall have the
following meanings unless the context in which they occur requires otherwise:

      (a) “Affiliate” means, as to a person or entity, any other person or
entity controlling, controlled by or under common control with such person or
entity.

      (b) “Agreement” means, and the words “herein,” “hereof,” “hereunder,” and
words of similar import, shall refer to, this Agreement of Purchase and Sale of
Real Property.

      (c) “City” means the City of Abilene, Texas.

      (d) “Closing” means the consummation of the purchase of the Property by
Purchaser from Seller in accordance with the terms and provisions of Article 3,
which Closing shall be held at the offices of the Title Company.

      (e) “Closing Date” means the date which is on or before thirty (30) days
after the expiration of the Inspection Period or such other date as may be
provided for herein or mutually agreed to in writing by Seller and Purchaser.

      (f) “Escrow Deposit” means the sum of one percent (1%) of the Purchase
Price in the form of cash which shall be delivered by Purchaser to the Title
Company within three (3) business days following the Effective Date of this
Agreement. The Escrow Deposit shall be invested in one or more federally insured
money market account(s) or similar interest-bearing

 



--------------------------------------------------------------------------------



 



account(s) as specified by Purchaser. Interest on earnings on the Escrow Deposit
shall accrue for the benefit of Purchaser.

      (g) “Governmental Regulations” means any and all laws, ordinances, rules,
regulations, statutes, building codes and other matters of all governmental
authorities having jurisdiction over the Property.

      (h) “Improvements” means all improvements, buildings, structures and
fixtures placed, located, constructed or installed on the Land, including
without limitation, the 50-unit senior living facility, commonly known as
Covenant Place of Abilene, and any additional units being constructed on the
Land.

      (i) “Inspection Period” means the period commencing on the date provided
in Section 2.07 hereof, and expiring forty-five (45) business days thereafter or
such later date as may be mutually agreed to in writing by Seller and Purchaser.

      (j) “knowledge,” “know,” and analogues, with respect to a party, means the
actual knowledge, without investigation, of such party.

      (k) The “Land” means the tract(s) or parcel(s) of real property more
particularly described on Exhibit “A” attached hereto and made a part hereof for
all purposes, together with all and singular the rights, easements, rights of
way, privileges, and other appurtenances pertaining thereto, including any
right, title, and interest of Seller in and to any strips and gores, streets,
alleys, roads, or rights-of-way abutting or adjacent to or within the
specifically described real property, and all oil, gas, water and mineral
(including both hydrocarbons and other minerals) rights and shares of stock
pertaining to water or water rights, whether or not appurtenant thereto, owned
by Seller or any Affiliate of Seller’s, ownership of which affects the Land.

      (1) “Permitted Exceptions” means those (i) exceptions or conditions to
title to the Property set forth in the Survey or the Title Binder to which
Purchaser does not object, or to which Purchaser shall timely object in
accordance with the provisions hereof and which objections are waived by
Purchaser as specified in Section 2.06, or are cured at or prior to the Closing,
and (ii) liens, security interests, and other encumbrances on the Property
(other than the Real Property) of which Purchaser has knowledge to which
Purchaser does not object during the Inspection Period.

      (m) “Personal Property” means the personal property defined in Section
1.03 hereof.

      (n) “Plans” means all plans, drawings, and specifications, and any
amendments thereto, pertaining to the Land or the development thereof.

      (o) “Property” means the property defined in Section 1.03.

      (p) “Property Documents” means the documents and related items set forth
in Section 2.07 hereof.

 



--------------------------------------------------------------------------------



 



      (q) “Purchase Price” means [Purchase price written out] and No/100 Dollars
($           ), payable by Purchaser in cash at the Closing in an amount equal
to the difference between the Purchase Price and the balance at Closing of the
financing regarding the Property.

      (r) “Title Binder” means the Commitment for Owner’s Title Insurance Policy
issued by the Title Company in accordance with the terms and provisions of
Section 2.01.

      (s) “Title Company” means Republic Title of Fort Worth, 420 Throckmorton
Street, Suite 640, Fort Worth TX 76102, Attention: Ms. Barbara Hutson.

      (t) “Title Policy” means the Owner’s Title Insurance Policy issued by the
Title Company in accordance with the terms and provisions of Section 2.02.

      (u) “Warranties” means all warranties and guaranties relating to the Land
or the potential development thereof, or to the Personal Property.

      Section 1.02 Purchase Price for the Property and Independent Contract
Consideration. The cash portion of the Purchase Price shall be payable through
the Title Company by wire transfer in accordance with wiring instructions
furnished by Seller. The Purchase Price shall be subject to the prorations and
adjustments provided for in this Agreement. On or prior to the Closing Date,
Seller and Purchaser shall mutually agree on an allocation of the Purchase Price
among the items constituting the Property in accordance with Section 1060 of the
Internal Revenue Code and the regulations promulgated thereunder and all
applicable provisions of state, local and foreign law (such allocations, the
“Section 1060 Allocations”). If Seller and Purchaser are unable to agree with
respect to the Section 1060 Allocations, Seller and Purchaser shall select an
independent accounting firm to determine such allocations. The conclusions of
such accounting firm shall be binding on the parties. The fees and expenses of
such accounting firm shall be shared equally by Seller and Purchaser. Each of
the parties hereto agrees to prepare and file reports, returns, declarations,
statements, forms, extensions or other documents filed or required to be filed
with any federal, state, local or other governmental department, court or other
authority in respect of any tax in a manner consistent with the Section 1060
Allocations, as finally determined pursuant to this Section 1.02.
Contemporaneously with the execution of this Agreement, Purchaser is delivering
to Seller a check in the amount of Fifty and No/100 Dollars ($50.00)
(“Independent Contract Consideration”), which amount the parties bargained for
and agreed to as consideration for Seller’s execution, delivery and performance
of this Agreement. This Independent Contract Consideration is in addition to
and. independent of any other consideration or payment provided for in this
Agreement, is nonrefundable, and shall be retained by Seller notwithstanding any
other provision of this Agreement.

      Section 1.03 Property. Upon and subject to the terms and conditions
provided herein, on the Closing Date, Seller will sell, transfer, assign and
convey to Purchaser, and Purchaser will purchase from Seller, all of Seller’s
right, title and interest in and to all tangible and intangible assets (other
than the Excluded Assets described below) used in the operation of the
Improvements (“Property”), including, without limitation, the following:

      (a) Real Property.

 



--------------------------------------------------------------------------------



 



     (i) That certain real property consisting of the Land and the Improvements
located thereon (the “Real Property”). The Land and all related real property
shall be deemed to include all permits, easements, licenses, rights-of-way,
rights, and related appurtenances.

     (ii) Seller’s right, title and interest as landlord (whether named as such
therein, or by assignment or otherwise) in any leases and subleases, if any,
regarding the Real Property and all amendments, modifications, supplements,
renewals and extensions thereof, together with any security deposits made by the
lessees thereunder.

      (b) Personal Property.

     (i) Any and all furniture, fixtures, furnishings, motor vehicles,
machinery, computer hardware and software and any other equipment located on or
used in connection with the Improvements, and all other personal property used
in connection with the Real Property and now located upon the Real Property
(excluding any personal property owned by tenants). A list of such tangible
personal property is attached as Exhibit “B”.

     (ii) All existing warranties and guaranties (express or implied) issued to
the Seller, any of its Affiliates or any predecessor-in-interest to Seller in
connection with the Improvements or the Personal Property described in paragraph
(b)(i) above.

     (iii) The name “Covenant Place of Abilene” and all signs, marks, supplies,
trademarks and materials located on or used in the operation of the Improvements
bearing such name; provided, however, that Seller’s right to use the name
“Covenant” is qualified by the prior and superior rights of a third party to use
such name.

     (iv) All site plans, surveys, geological and environmental and soils
studies and reports, market studies and surveys and reports, architectural
renderings and models, plans and specifications, engineering plans and studies,
floor plans, landscaping plans and other similar plans and diagrams relating
thereto.

      The tangible and intangible property described in paragraphs (b)(i),
(b)(ii), (b)(iii) and (b)(iv) shall be referred to herein as the “Personal
Property”.

      (c) Agreements and Tenant Leases. All rights of Seller in, to and under
all contracts, leases, agreements, commitments and other arrangements, and any
amendments or modifications, existing as of the Effective Date and used in the
operation of the Real Property, and not designated by Purchaser in writing as a
contract, lease, agreement, commitment or arrangement which Purchaser will not
take subject to, and under all occupancy, residency, lease, tenancy and similar
written agreements existing as of the Effective Date with tenants of the Real
Property, and all amendments, modifications, supplements, renewals, and
extensions thereof, and all tenant deposits, but excluding any agreements or
tenant leases entered into by Seller or its property manager after the Effective
Date unless approved, in writing, by Purchaser as provided herein.

 



--------------------------------------------------------------------------------



 



      (d) Records. True and complete copies of all of the books, records,
accounts, files, logs, ledgers and journals pertaining to or used in the
operation of the Property for the three calendar years preceding Closing and
year-to-date, including, but not limited to, any electronic data stored on
computer disks or tapes, and originals of any of the foregoing that relate to
residents of the Property.

      (e) Licenses. Any and all licenses now held in the name of Seller, its
property manager or any Affiliate of any of them and used or useful in the
operation of the Property, and any renewals, extensions, amendments or
modifications thereof, except to the extent not transferable or assignable under
applicable law.

      (f) Miscellaneous Assets. Except for the Excluded Assets, any other
tangible or intangible assets, properties or rights of any kind or nature not
otherwise described above in this Section 1.03 and now or hereafter owned by
Seller (or any Affiliate or predecessor-in-interest) and used in connection with
the operation of the Property.

      Notwithstanding anything to the contrary set forth above, the following
assets (“Excluded Assets”), are not included in the Property, shall not be
conveyed by Seller to Purchaser at Closing and shall be retained by Seller: (i)
Seller’s corporate records, (ii) cash on hand (other than tenant deposits),
(iii) cash held by lender as capital reserves, and (iv) any and all assets
located at the home office of Seller.

ARTICLE 2.

Title and Survey; Approval of Documents;
Inspections; Conditions

      Section 2.01 Title Binder. Within ten (10) business days after the
Effective Date, Seller, at Seller’s sole cost and expense, shall cause to be
furnished to Purchaser a current Title Commitment, together with copies of all
instruments referred to as exceptions to title. The Title Commitment shall set
forth the state of title to the Land and Improvements, together with all
exceptions or conditions to such title, including, without limitation, all
easements, restrictions, rights-of-way, covenants, reservations, and all other
liens or encumbrances affecting the Land which would appear in an owner’s title
policy, if issued. The Title Commitment shall contain the express commitment of
the Title Company to issue the Title Policy to Purchaser in the amount of the
Purchase Price insuring such title to the Land and Improvements as is specified
in the Title Commitment, with the standard printed exceptions endorsed or
deleted in accordance with Section 2.02.

      Section 2.02 Title Policy. At the Closing, and at Seller’s sole expense
(except to the extent otherwise specified below), Seller shall deliver to
Purchaser an Owner Policy of Title Insurance (“Owner Policy”) issued by Title
Company to Purchaser in the amount of the Purchase Price insuring that, after
the completion of the Closing, Purchaser is the owner of indefeasible fee simple
title to the Property, subject only to the Permitted Encumbrances and to the
standard printed exceptions included in a Texas Standard Form Owner Policy of
Title Insurance; provided, however, that (I), at the election of Purchaser and
at Purchaser’s sole expense, the printed form survey exception shall be limited
to “shortages in area,” (II) the printed form

 



--------------------------------------------------------------------------------



 



exception for restrictive covenants shall be deleted except for those
restrictive covenants that are Permitted Exceptions, (III) there shall be no
exception for rights of parties in possession other than the tenants of the
Property as tenants, and (IV) the standard exception for taxes shall read:
“Standby Fees and Taxes for the year 2004 and subsequent years, and subsequent
assessments for prior years due to change in land usage or ownership.” The Owner
Policy shall not contain any general exceptions except to the extent that the
Title Company will not agree to remove them.

      Section 2.03 Survey. Within twenty (20) days after the Effective Date,
Seller, at Seller’s sole cost and expense, shall cause to be furnished to
Purchaser, a current (or recertified) plat of survey (the “Survey”) of the Land,
prepared by a land surveyor duly licensed in the state in which the Property is
located and acceptable to Purchaser and the Title Company. The Survey shall at a
minimum:

     (i) set forth an accurate metes and bounds description of the Land;

     (ii) locate all existing easements (setting forth recording information
with respect to recorded easements and locating recorded easements per the legal
description contained therein), alleys, streets, and roads which are within or
abut one or more of the exterior boundary lines of the Land;

     (iii) show any encroachments onto the Land from any adjacent property, any
encroachments from the Land onto adjacent property, and any encroachments into
any easement or restricted area within the Land;

     (iv) locate any improvements on the Land (such as the Improvements, power
lines, fences, and the like);

     (v) locate all dedicated public streets or other roadways providing access
to the Land; and

     (vi) locate all set-back lines and similar restrictions covering the Land.

      The Survey shall contain the surveyor’s certification to Purchaser and the
Title Company that the Survey was made on the ground and is correct, that there
are no visible discrepancies, conflicts, encroachments, or overlapping of
improvements except as shown on the Survey, that the Survey is a true, correct,
and accurate representation of the Land and the Improvements, and that no part
of the Land lies within a flood plain, flood prone, or flood risk area (whether
pursuant to the Flood Disaster Act of 1973, as amended, or otherwise), and such
other matters as may be reasonably required by the Title Company or Purchaser.

      Section 2.04 Environmental Assessment. Purchaser, at Purchaser’s sole cost
and expense, and in its sole discretion, may obtain an Environmental Site
Assessment (the “ESA”) of the Property.

      Section 2.05 Review of Survey and Title Binder by Purchaser. Purchaser
shall have a period until the expiration of fifteen (15) days following receipt
of the last to be delivered to Purchaser of the Title Binder, the title
exception documents and the Survey, to review the Title

 



--------------------------------------------------------------------------------



 



Binder, the copies of the exception documents and the Survey, and, if Purchaser
does not terminate this Agreement in accordance with Section 2.09 hereof,
deliver to Seller such objections as Purchaser may have to anything contained or
set forth in the Title Binder, the copies of the exception documents, or the
Survey. Any objection made to Seller by Purchaser’s counsel within such time
period shall be deemed an objection by Purchaser. Any matters to which Purchaser
does not so object within such period shall be deemed to be Permitted
Exceptions.

      Section 2.06 Seller’s Right to Cure Purchaser’s Objections to Title. If
Purchaser delivers objections to Seller in accordance with Section 2.05, then
Seller shall have until the expiration of ten (10) days following delivery of
Purchaser’s objections to advise Purchaser in writing of its election to cure or
refuse to cure such objections (the “Election Notice”). In the event that Seller
shall fail to timely deliver the Election Notice, Seller shall be deemed to have
agreed to cure Purchaser’s objections on or before Closing. In the event Seller
timely delivers an Election Notice which indicates Seller’s refusal to cure
Purchaser’s objections, Purchaser may either waive such objections and close the
transaction contemplated hereby or terminate this Agreement by notice delivered
to Seller on or before the expiration of the later of fifteen (15) days
following receipt of Seller’s Election Notice or the end of the Inspection
Period.

      Section 2.07 Additional Items Furnished to Purchaser. Seller shall furnish
to Purchaser, true, correct, complete, and legible copies of all of the items
listed on Exhibit “C” (collectively, the “Property Documents”).

      Seller shall advise Purchaser in writing when it believes it has provided
Purchaser with all of the Property Documents (“Seller’s Delivery Notice”) and
Purchaser shall have until the expiration of five (5) business days following
receipt of Seller’s Delivery Notice .in which to advise Seller in writing of
Property Documents not yet delivered to Purchaser (“Purchaser’s Completeness
Notice”). In the event Purchaser fails to provide Seller with Purchaser’s
Completeness Notice within such five (5) business day period, the last day of
such period shall be deemed to constitute the commencement of the Inspection
Period. In the event Purchaser does timely provide Seller with Purchaser’s
Completeness Notice, Seller shall have until the expiration of five (5) business
days following receipt of such notice to either (i) provide Purchaser with the
remaining Property Documents, or (ii) advise Purchaser in writing that no
further responsive Property Documents are available (“Seller’s Response
Notice”). Purchaser shall have until the expiration of five (5) business days
following receipt of Seller’s Response Notice and any and all Property Documents
provided in conjunction therewith, in which to advise Seller in writing that it
is either (y) withdrawing its request for further Property Documents (the
“Delivery Completion Notice”), in which event the Inspection Period shall
commence on the date of Seller’s receipt of the Delivery Completion Notice, or
(z) terminating negotiations with respect to the transaction (the “Termination
Notice”), in which event Purchaser shall return to Seller all of the Property
Documents in its possession concurrently with delivery of the Termination
Notice. Seller will promptly advise Purchaser in writing of any changes,
additions, or deletions, or modifications in or to any of the materials to be
delivered to Purchaser pursuant to this Section 2.07, and will provide Purchaser
with true, correct and complete copies of such changes, additions, deletions or
modifications.

 



--------------------------------------------------------------------------------



 



      Section 2.08 Purchaser’s Right of Inspection. From the Effective Date
through the expiration of the Inspection Period (provided Purchaser does not
terminate negotiations pursuant to Section 2.07 hereof), Purchaser shall have
reasonable access to the Property, either personally or by authorized agent, to
inspect the Property, including, but not limited to, the physical condition
thereof, and to conduct environmental and other inspections and to inspect the
books, records and reports relating to the Property.

      In the event Purchaser does not terminate negotiations pursuant to Section
2.07 hereof, Seller shall provide Purchaser, Purchaser’s agents and employees,
upon request during the Inspection Period, with access to the books and records
of Seller and the Property, provided that such access shall be coordinated
solely through Donny Edwards, in order to maintain the confidentiality of the
transaction, and provided further, that Purchaser shall indemnify Seller from
and against any damage suffered by Seller or the Property as a result of
Purchaser’s access, which indemnity shall specifically survive the termination
of this Agreement.

      Section 2.09 Termination. If Purchaser determines, in Purchaser’s sole and
absolute discretion, that any of the Property Documents, the Title Binder, the
Survey or the results of any inspections or other investigations of the Property
made or caused to be made by Purchaser are unsatisfactory to Purchaser for any
reason, Purchaser shall be entitled to terminate this Agreement by written
notice to Seller of such election to terminate on or prior to the expiration of
the Inspection Period. If Purchaser terminates this Agreement in accordance with
this Article 2, Purchaser shall return to Seller any and all Property Documents
and any analysis thereof compiled by Purchaser. If Purchaser terminates this
Agreement in accordance with this Article II, Purchaser shall receive a full
refund of the Escrow Deposit, together with all interest earned thereon, and
thereafter Seller and Purchaser shall have no further obligations or liabilities
hereunder, one to the other.

ARTICLE 3.

The Closing Date and the Closing; Obligations
of Purchaser and Seller with Respect Thereto

      Section 3.01 The Closing and the Closing Date. The purchase of the
Property contemplated by the terms and conditions of this Agreement shall be
consummated at the Closing to be held in the offices of the Title Company on the
Closing Date. In the event the Closing Date specified is not a business day, the
Closing shall be held on the business day next following such date.

      Section 3.02 Conditions Precedent. It shall be a condition precedent to
Purchaser’s obligations under this Agreement that on or before the Closing Date:

      (a) The zoning and land use for the Property shall permit the development,
operation and use of the Improvements as a senior living facility and all
necessary and appropriate licensure approvals for the Property and the operator
have been obtained in favor of Purchaser.

      (b) No material adverse change in the operation of the Property shall have
occurred

 



--------------------------------------------------------------------------------



 



In the event the above matters (collectively “Conditions”) have not been
satisfied on or before the Closing Date, the Closing shall be extended until
such time as the above matters have been satisfied, but in no event shall the
Closing be extended beyond six (6) months from the Closing Date, unless mutually
agreed to by Seller and Purchaser. Purchaser shall use its best efforts to
ensure that all conditions described in subsection (a) above have been satisfied
by the Closing Date.

      Section 3.03 Seller’s Obligations at the Closing.

      (a) At the Closing, Seller shall do the following:

     (i) Execute, acknowledge, and deliver to Purchaser a good and sufficient
[Special/General] Warranty Deed (the “Deed”) in the form attached hereto as
Exhibit “D” and made a part hereof for all purposes conveying the fee simple
title in the Land and the Improvements (in accordance with the legal description
shown on the Survey) to Purchaser subject only to the Permitted Exceptions;
/Note: Seller shall give the type of warranty deed (i.e., general or special)
that it (or its predecessor-in-interest) received on the Property].

     (ii) Deliver the Title Policy to Purchaser or, if the Title Policy is not
delivered at Closing, Seller shall cause the Title Company to unconditionally
commit to deliver the Title Policy to Purchaser;

     (iii) Execute, and deliver to Purchaser a Bill of Sale and Assignment
(herein so called) in form reasonably satisfactory to Purchaser;

     (iv) Credit against the Purchase Price sums required to be so credited
pursuant to Section 6.02 hereof;

     (v) Deliver to Purchaser and the Title Company satisfactory evidence that
all necessary corporate, partnership, or other action on the part of Seller, if
any, has been taken with respect to the consummation of the transaction
contemplated hereby;

     (vi) Deliver the affidavit required by Section 8.13 hereof;

     (vii) Deliver to Purchaser a gap affidavit in form reasonably acceptable to
the Title Company to permit the Title Company to insure against adverse matters
first appearing in the public records on a date subsequent to the effective date
of the Title Binder and prior to the recording of a [general/special] warranty
deed required by the terms of this Agreement;

     (viii) Deliver to Purchaser a certificate of an authorized person
certifying that all of the representations and warranties of Seller contained
herein are true and accurate as of the Closing Date;

     (ix) Deliver to Purchaser a certified rent roll updated within thirty
(30) days of Closing in the same form as provided in Section 2.07, duly
certified by Seller; and

 



--------------------------------------------------------------------------------



 



     (x) Deliver to Purchaser the termite and pest inspection report updated
within thirty (30) days of Closing meeting the requirements of Section 2.07; and

     (xi) Deliver to Purchaser such other assignments and documents as may be
required pursuant to the provisions hereof or mutually agreed by counsel for
Seller and Purchaser to be necessary to fully consummate the transaction
contemplated hereby.

     (xii) Deliver to Purchaser a consent from the lender for Purchaser to
acquire the Property subject to the financing. Seller shall use its best efforts
to ensure that the condition described in this clause (xii) has been satisfied
by the Closing Date.

      (b) If Seller fails or is unable to deliver any of the items set forth in
this Section 3.03 at the Closing, Purchaser may (i) elect to waive such failure
and close the transaction, and/or (ii) exercise its rights under Section 5.01(b)
hereof.

      Section 3.04 Purchaser’s Obligations at the Closing.

      (a) At the Closing, and upon receipt of all items to be delivered to
Purchaser under Section 3.03 above, Purchaser shall do the following:

     (i) Deliver the Purchase Price in accordance with Section 1.02 hereof;

     (ii) Deliver to Seller and the Title Company satisfactory evidence that all
necessary corporate, partnership, or other action on the part of Purchaser has
been taken with respect to the consummation of the transaction contemplated
hereby; and

     (iii) Deliver to Seller such other instruments or documents as may be
required pursuant to the terms hereof or mutually agreed by counsel for Seller
and Purchaser to be necessary to fully consummate the transaction contemplated
hereby.

      (b) If Purchaser fails or is unable to deliver any items set forth in this
Section 3.04 at the Closing, Seller may (i) elect to waive such failure and
close the transaction, or (ii) Seller may exercise its remedy under Section
5.02(b) hereof.

      Section 3.05 Escrow Closing. Notwithstanding anything herein to the
contrary, Purchaser and Seller agree that the Closing shall be accomplished by
delivery into escrow with the Title Company of all documents and instruments
required to be delivered at Closing, together with the Purchase Price, whereupon
Title Company shall disburse such documents and the Purchase Price in accordance
with the terms hereof and such additional escrow instructions as Purchaser and
Seller may agree upon consistent with the terms hereof.

      Section 3.06 Escrow Deposit. At Closing the Escrow Deposit, together with
interest thereon, shall, at Purchaser’s option, be returned to Purchaser or
applied to the Purchase Price.

 



--------------------------------------------------------------------------------



 



ARTICLE 4.

Representations, Warranties, and Covenants

      Section 4.01 Representations and Warranties of Seller. Seller represents
and warrants to Purchaser, as of the Effective Date and as of the Closing Date,
as follows:

      (a) Seller has good and indefeasible fee simple title to the Real Property
and shall convey to Purchaser at Closing good and indefeasible fee simple title
to the Real Property free and clear of all encumbrances other than the Permitted
Exceptions;

      (b) There are no option agreements, rights of first refusal or similar
agreements or any other agreements pursuant to which any party other than
Purchaser has the right to purchase or otherwise acquire any portion of the
Property;

      (c) There are no adverse or other parties in possession of the Property,
or of any part thereof, except Seller and tenants under the written leases
delivered to Purchaser pursuant to Section 2.07 and leases executed after such
delivery that comply with the requirements of Section 4.04. No party has been
granted any license, lease or other right relating to the use or possession of
the Property, or any part thereof, except tenants under the written leases
referenced herein;

      (d) Except for the applicable requirements of the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (“HSR Act”) and the rules and
regulations promulgated thereunder, the execution and delivery of this Agreement
do not, and the consummation of the transactions contemplated hereby and the
compliance with the teems hereof will not (i) violate any Governmental
Regulations applicable to Seller, (ii) conflict with any contract or agreement
included as part of the Property, or (iii) require any approval, authorization,
consent, license, exemption, filing or registration with any court, arbitrator
or governmental entity, except for such approvals, authorizations, consents,
actions or filings which have been obtained or made. Prior to Closing, Seller
will take all action required of Seller under the HSR Act.

      (e) Seller has no knowledge of any pending or contemplated condemnation
action affecting any part of the Property. Seller has no notice of and has no
reason to believe that any changes are contemplated with respect to the present
zoning of the Property;

      (f) Seller has no knowledge of any pending or threatened litigation or
administrative proceeding affecting the Property or Seller, other than those
matters described on Exhibit `E” attached hereto. Seller knows of no condition
related to any part of the Property that fails to comply in all material
respects with. any law, ordinance, or other governmental regulation;

      (g) The Property is contiguous to one or more streets that have been
physically completed and accepted for maintenance and other applicable purposes
by the city in which the Property is situated. All assessments or other charges
related to construction of those streets have been paid, and Seller has no
knowledge of any existing or contemplated special assessments;

      (h) All debts, liabilities and obligations of Seller arising from the
construction, ownership and operation of the Property and the business operated
thereon, including, but not

 



--------------------------------------------------------------------------------



 



limited to construction costs, salaries, taxes, accounts payable, leasing
commissions and the like, have been paid as they became due. Except for debts,
liabilities and obligations for which provision is herein made for proration or
other adjustment at Closing, there will be no debts, liabilities or obligations
of Seller with respect to the Property (whether known, unknown, secured,
unsecured, accrued, unaccrued, absolute, contingent, or of any other character)
outstanding as of the Closing Date except those matters listed on Exhibit “F”
attached hereto. There will be no mechanic’s or materialmen’s liens affecting
the Property and relating to any work performed or materials furnished prior to
the Closing Date;

      (i) To Seller’s knowledge, the Property as it presently exists is zoned
for use and operation as a senior living facility without relying for compliance
upon a variance or a preexisting, nonconforming use. No application for variance
or change in zoning is pending. No application for change in use or occupancy is
pending;

      (j) Seller (i) has obtained all certificates of occupancy, licenses and
permits which, to Seller’s knowledge, are required for operating the senior
living facility on the Property and all of such certificates of occupancy,
licenses and permits are in full force and effect, (ii) has not taken (or failed
to take) any action that would result in the revocation of such certificates of
occupancy, licenses or permits, and (iii) has not received any written notice of
violation from any federal, state, municipal, or other governmental
instrumentality, or written notice of an intention by any of the foregoing to
revoke any certificate of occupancy, license or permit issued by it in
connection with the use of the Property;

      (k) To Seller’s knowledge, the Property and the operation thereof conform
in all material respects to all Governmental Regulations (including, without
limitation, the Americans with Disabilities Act). Seller has not received
notice, written or otherwise, from any federal, state, municipal or other
governmental instrumentality requiring the correction of any condition with
respect to the Property, or any part thereof, by reason of a violation of any
Governmental Regulation or otherwise;

      (1) To Seller’s knowledge, the Property is, and as of the Closing will be,
in good repair, condition and working order, free from latent and apparent
defects, normal wear and tear excepted. Seller has disclosed to Purchaser in
writing any and all facts and circumstances that materially and adversely affect
the Property and its operation, or any portion thereof. Without limiting the
generality of the foregoing, the roofs, walls and foundations of the buildings
on the Property are free from leaks and seepage of moisture, and are in sound
structural condition;

      (m) The Property is fully equipped for operation as a senior living
facility, and contains the number of units, number of square feet and number of
parking spaces specified in documents provided to Purchaser. All appliances and
the water, sewer, heating, electrical, plumbing, air conditioning and other
mechanical and electrical systems in or on the Property are, and as of the
Closing will be, in good repair, condition and working order;

      (n) All water, sewer, gas (if any), electric, telephone and drainage
facilities, and other utilities required by law for the normal and proper
operation of the Property are installed to the property line and are connected
with valid permits, are in good repair, condition and working order, and are
adequate to serve the Property and, to Seller’s knowledge, to permit full

 



--------------------------------------------------------------------------------



 



compliance with all requirements of law and the leases. All permits and
connection fees are fully paid and no action is necessary on the part of
Purchaser to transfer such permits to it. All utilities serving the Property
enter it through currently effective public or private easements. To Seller’s
knowledge, no fact or condition exists which would result in the termination of
such utilities services to the Property;

      (o) The financial statements relating to the Property for each of the
periods preceding the date of the Agreement heretofore or hereafter delivered by
Seller to Purchaser have, or at the time of their delivery will have, been
prepared on a consistent basis; and are, or at the time of their delivery will
be, true, correct and complete. At the Closing, there will have been no material
adverse change in the financial condition of the Property since the date of the
latest such financial statement;

      (p) The rent roll attached provided under Section 2.07 and each other rent
roll furnished by Seller to Purchaser pursuant to this Agreement is, or at the
time of its delivery will be, true, correct and complete;

      (q) Each lease furnished to Purchaser pursuant to this Agreement is in
full force and effect, and has not been amended, modified or supplemented in any
way that has not been disclosed to Purchaser in writing. The leases furnished to
Purchaser pursuant to this Agreement constitute all written and oral agreements
of any kind for the leasing, rental or occupancy of any portion of the Property.
Seller has performed and complied with all its obligations under the leases as
and when thereby required, and there exists no fact or circumstance that with or
without notice or the passage of time, or both, could constitute a default of
the landlord or lessor under any of the leases, or entitle any tenant thereunder
to offsets or defenses against the prompt, current payment of rent thereunder;

      (r) Seller will not object if Purchaser shall choose to hire any of its
employees at the Property. By any such hiring, Purchaser shall not be deemed to
assume any liability under any pre-existing pension, profit sharing or similar
plan of Seller;

      (s) Seller has not failed to disclose to Purchaser in writing prior to the
expiration of the Inspection Period any adverse conditions of which Seller has
knowledge with respect to the Property;

      (t) To Seller’s knowledge, the Property is not in violation of any
federal, state or local law, ordinance or regulation relating to industrial
hygiene or to the environmental conditions on, under or about the Property,
including, but not limited to, soil and groundwater condition. Neither Seller
nor, to Seller’s knowledge, any third party has used, generated, manufactured,
stored or disposed of on, under or about the Property or transported to or from
the Property, or incorporated into any improvements now or at any time thereon,
any explosives, radioactive material, hazardous waste, toxic substances or
related material (“Hazardous Materials”). For the purpose of this Agreement,
“Hazardous Materials” shall include but not be limited to substances defined as
“hazardous substances,” “hazardous materials,” or “toxic substances” in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601, et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. Section 1801, et seq.; or the Resource Conservation and Recovery
Act, 42 U.S.C.

 



--------------------------------------------------------------------------------



 



Section 6901, et seq., or in the regulations adopted and publications
promulgated pursuant to said laws. Additionally, Seller has not released or
agreed to any limitation of liability of any person, firm or entity with respect
to its or their obligations arising with respect to the Property pursuant to any
of the foregoing laws or regulations or any state law or regulation regarding
Hazardous Materials;

      (u) Seller has all requisite corporate power and authority to enter into
and perform its obligations under this Agreement, and this Agreement is the
legal and binding agreement of Seller enforceable in accordance with its terms;

      (v) Seller is not a foreign person or a foreign corporation for purposes
of the withholding rules of the Internal Revenue Code;

      (w) To Seller’s knowledge, there has been no material adverse change in
the condition of the Property or in any of the information furnished to, or
reviewed by, Purchaser hereunder;

      (x) No part of the Property has been assessed for real estate taxes based
upon agricultural or open space use or any other similar use for which the
Property may be subject to rollback taxes;

      (y) As of the Closing Date, there will be no management, service, supply,
or other contracts with respect to the Property except as may be disclosed to
Purchaser in writing prior to the expiration of the Inspection Period;

      (z) There are no attachments, executions, or assignments for the benefit
of creditors, or voluntary proceedings in bankruptcy or under any other debtor
relief law contemplated by or pending or threatened by, or, to Seller’s
knowledge, against Seller or otherwise affecting the Property;

      (aa) Seller does not receive with respect to the Property any Medicare or
Medicaid reimbursement except as may be disclosed to Purchaser in writing prior
to the expiration of the Inspection Period;

      (bb) To Seller’s knowledge, no action, proceeding or investigation in
connection with Medicare, Medicaid or other public or private third-party payor
or other program is pending or threatened against Seller or any of Seller’s
Affiliates in connection with the Property;

      (cc) There are no tax liens upon the Property except liens for current
taxes not yet due. The Real Property is a separate, independent tax parcel.
There are no tax contests or assessment disputes pending before any applicable
governmental authorities with respect to the Property; and

      (dd) There are no collective bargaining or similar agreements with any
labor unions or associations representing employees of the Property. Seller is
in compliance in connection with the Property with all applicable laws,
regulations and orders relating to the employment of labor, including all such
laws, regulations and orders relating to wages and hours, labor relations, civil
rights, safety and health and workers’ compensation.

 



--------------------------------------------------------------------------------



 



      Section 4.02 Disclaimer of Warranties. Except for Seller’s
[general/special] warranty of title to be contained in the Deed to Purchaser and
except for the representations and warranties of Seller expressly set for in
Section 4.01 hereof, no representations or warranties, express or implied, shall
exist with respect to the Property or the sale of the Property.

      Section 4.03 Seller’s Obligation to Notify Purchaser of Change. If, prior
to the Closing Date, Seller has knowledge that any representation or warranty
set forth in Section 4.01 hereof which was true and correct on the date hereof
has become incorrect, either prior to or at Closing, due to changes in
conditions beyond Seller’s control or the discovery of information by Seller of
which Seller was unaware on the date hereof, Seller shall immediately notify
Purchaser thereof. If Seller so notifies Purchaser of such change in conditions
or receipt by Seller of such new information prior to Closing, Seller shall not
be liable to Purchaser for breach of warranty or representation by reason of
such change in conditions or new information nor shall Seller be in default
hereunder; provided, however, if a modification to this Agreement shall not be
executed by Seller and Purchaser within ten (10) days after such notification
(or prior to the Closing Date, if earlier), then Purchaser may, at Purchaser’s
sole option, either (i) terminate this Agreement by so notifying Seller on or
prior to Closing, (whereupon the Escrow Deposit, together with all accrued
interest thereon, shall be returned to Purchaser, and neither party shall have
any liability to the other hereunder), or (ii) waive such right, whereupon this
Agreement shall remain in full force and effect and the applicable
representation and warranty shall be deemed irrevocably amended to reflect such
change of conditions or new information. The provisions of this Section 4.03
shall not apply to any representation or warranty given by Seller under Section
4.01 hereof which was incorrect or untrue as of the date given and this Section
shall be strictly limited so as to be applicable solely to changes in conditions
or, with respect to any representation or warranty made to Seller’s knowledge,
the receipt or discovery by Seller of information of which it was previously
unaware.

      Section 4.04 Operation of Property Prior to Closing. From the Effective
Date through the Closing Date, Seller shall, at Seller’s sole cost and expense:

      (a) Operate the Property diligently and in the ordinary course of its
business;

      (b) Promptly (and in any event, prior to the Closing) correct or repair
any condition on or about the Property revealed by any third party assessment of
the Property to be inconsistent with Seller’s warranties and representations;
provided, however, that (i) Purchaser and Seller shall agree on the third party
that will conduct the assessment, (ii) Purchaser and Seller each shall bear
one-half of the cost of such third party assessment, and (iii) in no event shall
Seller be liable to expend more than Twenty-Five Thousand Dollars ($25,000.00)
in the aggregate on corrections and repairs under this subsection (b);

      (c) Keep, maintain and repair the Property in a good and presentable
condition and comply with all Governmental Regulations affecting the Property;

      (d) Keep, observe and perform its obligations as landlord under the tenant
leases, and not terminate or cause the termination of any such lease except as
the result of the default of the tenant thereunder;

 



--------------------------------------------------------------------------------



 



      (e) Not enter into any written or oral contract or other agreement, other
than a tenant lease, that will not be fully performed by Seller on or before the
Closing Date or that will not be cancelable by Purchaser without liability on or
after the Closing Date without the prior written consent of Purchaser;

      (f) Not enter into any lease for less rent or with a smaller deposit than
that currently being charged for similar units on the Property, that permits
pets, or that has a term of longer than twelve (12) months or shorter than six
(6) months without the prior written consent of Purchaser;

      (g) Not grant any bonus, free months’ rental, or other concession to any
present or future tenant of the Property without the prior written consent of
Purchaser;

      (h) Advise Purchaser promptly of any litigation, arbitration or
administrative hearing before any governmental instrumentality concerning or
affecting the Property which, to Seller’s knowledge, is instituted or threatened
after the Effective Date; and

      (i) Not sell, assign or convey any right, title or interest whatsoever in
or to the Property, or create any lien, encumbrance or charge thereon without
promptly discharging the same.

ARTICLE 5.

Defaults and Remedies

      Section 5.01 Seller’s Defaults; Purchaser’s Remedies.

      (a) Seller’s Defaults. Seller shall be deemed to be in default hereunder
in the event that any of Seller’ s representations hereunder are determined to
be false or misleading in any material respect (other than due to circumstances
as to which Section 4.03 would be applicable) or in the event Seller shall fail
in any material respect to meet, comply with, or perform any covenant,
agreement, or obligation on its part required within the time limits and in the
manner required in this Agreement.

      (b) Purchaser’s Remedies. In the event Seller fails or refuses to
consummate the sale of the Property pursuant to this Agreement at the Closing or
fails to perform any of Seller’s other material obligations hereunder either
prior to or at the Closing for any reason other than Seller’s termination of
this Agreement pursuant to a right so to terminate expressly set forth in this
Agreement or Purchaser’s failure to perform Purchaser’s material obligations
under this Agreement, then Purchaser, as its sole and exclusive remedy, may take
any one of the following actions: (i) enforce specific performance of this
Agreement against Seller, whereupon such default shall be deemed irrevocably
waived; or (ii) terminate this Agreement; or (iii) in the event that such
failure is wrongful and intentional, seek damages pursuant to Section 8.20
below. In the event Seller shall be deemed to be in default hereunder by virtue
of the occurrence of any one or more of the events specified in Section 5.01(a)
above at a time after the Closing, Purchaser may (consistent with Section 8.20
regarding alternative dispute resolution) enforce any and all remedies which are
available at law or equity or otherwise.

 



--------------------------------------------------------------------------------



 



      (c) Return of Escrow Deposit. Upon the termination of this Agreement prior
to the Closing in accordance with Section 5.01 (b) (ii) or other Sections hereof
providing for such termination by Purchaser, the Escrow Deposit, together with
all accrued interest thereon, if any, shall be returned to Purchaser by the
Title Company within five (5) business days of receipt of written notice from
Purchaser that Purchaser has rightfully terminated this Agreement, which written
notice need not be accompanied by any other document or consent of any other
party hereto. If the Escrow Deposit is to be returned to Purchaser in accordance
with this Section 5.01(c), Seller shall promptly execute and deliver such
documents as may be reasonably required to cause the Title Company to return the
Escrow Deposit to Purchaser.

      Section 5.02 Purchaser’s Default; Seller’s Remedies.

      (a) Purchaser’s Defaults. Purchaser shall be deemed to be in default
hereunder in the event Purchaser shall fail in any material respect to meet,
comply with, or perform any covenant, agreement, or obligation on its part
required within the time limits and in the manner required in this Agreement.
Notwithstanding the foregoing, Seller’s remedy for Purchaser’s failure to timely
deposit the Escrow Deposit shall be governed by Section 8.11.

      (b) Seller’s Remedy. In the event Purchaser fails or refuses to consummate
the purchase of the Property pursuant to this Agreement at the Closing or fails
to perform any of Purchaser’s other material obligations hereunder either prior
to or at the Closing for any reason other than Purchaser’s termination of this
Agreement pursuant to a right so to terminate expressly set forth in this
Agreement or Seller’s failure to perform Seller’s material obligations under
this Agreement, then Seller, as its sole and exclusive remedy, may terminate
this Agreement, in which event Seller shall be entitled to the Escrow Deposit,
it being agreed between Purchaser and Seller that such sum shall be liquidated
damages for such default of Purchaser because of the difficulty, inconvenience
and uncertainty of ascertaining actual damages for such default. By signing this
Agreement, each party specifically confirms the accuracy of the statements made
above and the fact that each party was represented by counsel who explained the
consequences of this liquidated damages provision at the time this agreement was
made. If the escrow deposit is to be delivered to Seller in accordance with this
Section 5.02(b), Purchaser shall promptly execute and deliver such documents as
may be reasonably required to cause the Title Company to deliver the Escrow
Deposit to Seller. In the event Purchaser shall be deemed to be in default
hereunder by virtue of the occurrence of any one or more of the events specified
in Section 5.02(a) above at a time after the Closing, Seller may (consistent
with Section 8.20 regarding alternative dispute resolution) enforce any and all
remedies which are available at law or equity or otherwise.

ARTICLE 6.

Closing Costs; Prorations

      Section 6.01 Costs. Costs of closing the transaction contemplated hereby
shall be allocated between Seller and Purchaser as follows:

      (a) Seller shall pay (i) the premium for the Title Policy (including all
charges for the coverages and/or deletions set forth in Section 2.02 hereof)
except to the extent specifically

 



--------------------------------------------------------------------------------



 



provided otherwise in this Agreement, (ii) except to the extent specifically
provided otherwise in this Agreement, the costs of providing to Purchaser all
information reviewed and approved by Purchaser in accordance with Article 2
hereof, including, but not limited to, copies of exceptions to title to the
Property, (iii) one-half of any escrow fees or similar charges of the Title
Company, (iv) any transfer taxes, deed stamps, excise taxes, document taxes,
mortgage taxes, intangible taxes, and similar taxes or charges with respect to
the transfer of the Property from Seller to Purchaser, and (v) the costs of
obtaining any other items to be delivered by Seller to Purchaser at Closing.

      (b) Purchaser shall pay (i) the cost (exclusive of any transfer or similar
taxes) of recording the Deed and any other conveyance documents that Purchaser
may choose to record, and (ii) one-half of any escrow fee or similar charges of
the Title Company.

      (c) All other expenses incurred by Seller or Purchaser with respect to the
Closing, including, but not limited to, attorneys’ fees of Purchaser and Seller,
shall be borne and paid exclusively by the party incurring same, without
reimbursement, except to the extent otherwise specifically provided herein.

      Section 6.02 Prorations.

      (a) Taxes. Ad valorem and similar taxes (excluding assessments) for the
then current tax period relating to the Property shall be prorated as of the
Closing Date. If the Closing occurs before the tax rate is fixed for the then
current tax year, the apportionment of taxes shall be made on the basis of the
tax rate for the preceding tax year applied to the latest assessed valuation of
the Property, and when the tax rate is fixed for the tax year in which the
Closing occurs, Seller and Purchaser hereby agree, one to the other, to adjust
the proration of taxes and, if necessary, to refund or pay such sums to the
other party as shall be necessary to effect such adjustment. Seller shall
promptly reimburse Purchaser for the portion of any and all supplemental taxes
hereafter assessed against the Property which are attributable to the period
prior to the Closing Date. The installments payable for the period ending on the
Closing Date of all unpaid assessments, if any, existing as of the Closing Date,
whether due and payable before or after the Closing Date, shall be paid by
Seller in cash at the Closing to the assessing entity. Any income or other
expenses of the Property shall be prorated as of the Closing Date.

      (b) General. Any other items which may be prorated, such as governmental
inspection and license fees, rents and other revenues, utility and sewer charges
and other similar items, but not insurance, shall be prorated between Seller and
Purchaser as of the Closing Date.

      (c) Post-Closing Adjustments. Seller and Purchaser agree that, to the
extent items are prorated or adjusted at Closing on the basis of estimates, or
are not prorated or adjusted at Closing pending actual receipt of funds or
compilation of information upon which such prorations or adjustments are to be
based, each of them will, upon a proper accounting, pay to the other such
amounts as may be necessary such that Seller will receive the benefit of all
income and will pay all expenses of the Property prior to the Closing Date and
Purchaser will receive all income and will pay all expenses of the Property
after the Closing Date.

 



--------------------------------------------------------------------------------



 



ARTICLE 7.

Indemnification

      Section 7.01 Brokerage Commissions. Each party hereto represents and
warrants to the other that except for the brokerage commission of one percent
(1%) of the Purchase Price payable at Closing to SSM, Inc., to be split between
Seller and Purchaser, such party has incurred no liability to any real estate
broker or agent with respect to the payment of any commission regarding the
consummation of the transaction contemplated hereby. It is agreed that if any
claims for commissions or fees, including, without limitation, brokerage fees,
finder’s fees, or commissions, are ever made against Seller or Purchaser in
connection with this transaction, all such claims shall be handled and paid by
the party whose actions or alleged commitments form the basis of such claim and
such party shall indemnify and hold harmless the other from and against any and
all such claims or demands with respect to any brokerage fees, finder’s fees, or
agents’ commissions or other compensation asserted by any person, firm, or
corporation in connection with this Agreement or the transactions contemplated
hereby.

      Section 7.02 Operation of Property.

      (a) Seller agrees to indemnify and hold the Purchaser harmless of and from
any and all liabilities, claims, demands, and expenses of any kind or nature
arising or accruing prior or subsequent to the Closing Date to the extent
resulting from or relating to the ownership or operation of the Property prior
to the Closing, and all expenses related thereto, including, without limitation,
court costs and reasonable attorney’s fees.

      (b) Purchaser agrees to indemnify and hold Seller harmless of and from any
and all liabilities, claims, demands, and expenses of any kind or nature arising
or accruing subsequent to the Closing Date to the extent resulting from or
relating to the ownership or operation of the Property after the Closing, and
all expenses related thereto, including, without limitation, court costs and
reasonable attorney’s fees.

      Section 7.03 Procedure. In the event either party hereto receives notice
of a claim or, demand against which it is entitled to indemnification pursuant
to this Article 7, such party shall immediately give notice thereof to the other
party. The party obligated to indemnify shall immediately take such measures as
may be reasonably required to properly and effectively defend such claim, and
may defend same with counsel of its own choosing. In the event the party
obligated to indemnify fails to properly and effectively defend such claim, then
the party entitled to indemnification may defend such claim with counsel of its
own choosing at the expense of the party obligated to indemnify upon at least
ten (10) days’ prior written notice. The parties hereto agree to cooperate in
the defense of any such claims.

ARTICLE 8.

Miscellaneous

      Section 8.01 Survival of Representations and Warranties. All of the
representations and warranties hereof shall survive the Closing and shall remain
in full force and effect thereafter for

 



--------------------------------------------------------------------------------



 



a period of three (3) years, after which time all such representations and
warranties shall terminate and be of no further force or effect.

      Section 8.02 Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
legal representatives, successors, and assigns.

      Section 8.03 Entire Agreement; Modifications. This Agreement embodies and
constitutes the entire understanding between the parties with respect to the
transactions contemplated herein, and all prior or contemporaneous agreements,
including without limitation, the letter of intent between the parties dated
July 1, 2004, and all understandings, representations, and statements, oral or
written, are merged into this Agreement. Neither this Agreement nor any
provision hereof may be waived, modified, amended, discharged, or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge, or termination
is sought, and then only to the extent set forth in such instrument.

      Section 8.04 Headings. The headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation hereof.

      Section 8.05 Interpretation and Construction. Whenever the context hereof
shall so require, the singular shall include the plural, the male gender shall
include the female gender and the neuter, and vice versa.

      Section 8.06 Notice. Any notice required or permitted to be delivered
hereunder must be in writing and deposited in the United States mail, postage
prepaid, certified mail, return receipt requested, addressed to Seller or
Purchaser, as the case may be, at the address set forth opposite the signature
of such party hereto, or if sent by overnight courier or by telecopy or other
facsimile transmission or by any other reasonable means. All such notices shall
be deemed received when actually delivered to and received or refused by the
party to whom such notice is directed.

      Section 8.07 Right to Possession. At the Closing and as a condition
thereto, Purchaser shall have full and unrestricted right to possession of the
Property, subject to the rights of tenants thereof in such capacity; and Seller
will do such acts, execute such instruments, and take such action as may be
appropriate or required to assure to Purchaser possession of the same.

      Section 8.08 Further Actions. In addition to the acts and deeds recited
herein and contemplated to be performed, executed, and/or delivered by Seller or
Purchaser, Seller and Purchaser hereby agree to perform, execute, and/or deliver
or cause to be performed, executed, and/or delivered at the Closing or
thereafter, any and all such further acts, deeds, and assurances as Purchaser or
Seller, as the case may be, may reasonably require at the Closing or thereafter
to (i) evidence and vest in the Purchaser the ownership of, and title to, the
Property, and (ii) consummate the transactions contemplated hereunder.

      Section 8.09 Governing Law; Construction. This Agreement shall be
construed and governed in accordance with laws of the State of Texas. All of the
parties to this Agreement have

 



--------------------------------------------------------------------------------



 



participated fully in the negotiation and preparation hereof and, accordingly,
this Agreement shall not be more strictly construed against any one of the
parties hereto.

      Section 8.10 Attorneys’ Fees. Should either party employ an attorney or
attorneys to enforce any of the provisions hereof or to protect its interest in
any manner arising under this Agreement, the non-prevailing party in any action
pursued in courts of competent jurisdiction (the finality of which is not
legally contested) agrees to pay to the prevailing party all reasonable costs,
damages, and expenses, including attorneys’ fees, expended or incurred in
connection therewith.

      Section 8.11 Escrow Deposit. Within three (3) business days after the
Effective Date, the Escrow Deposit shall be deposited with the Title Company by
Purchaser, which Escrow Deposit shall be held and disbursed by the Title Company
in accordance. with the terms, conditions, and provisions of this Agreement. In
the event Purchaser shall fail to timely deposit the Escrow Deposit, Seller may,
as Seller’s sole remedy, terminate this Agreement at any time prior to
Purchaser’s deposit of the Escrow Deposit.

      Section 8.12 Assignment. Purchaser shall have the right without the
consent of Seller to assign its rights under this Agreement and all duties
hereunder to any Affiliate of Purchaser or to any entity in which Purchaser owns
ten percent (10%) or more of the equity interest.

      Section 8.13 Foreign Person Affidavit. At Closing, Seller shall deliver to
Purchaser its affidavit in form acceptable to Purchaser, stating, under penalty
of perjury, Seller’s U.S. taxpayer identification number and that Seller is not
a foreign person and not a disregarded entity within the meaning of Section 1445
of the Internal Revenue Code.

      Section 8.14 Time of the Essence. Time is of the essence of this
Agreement. In the event that the date for performance of any obligation
hereunder, or the giving of any notice hereunder, falls on a day other than a
business day, the period for such performance, or the giving of any notice
hereunder, shall be extended to the end of the next business day.

      Section 8.15 Severability. Whenever possible, each provision of this
Agreement and every related document shall be interpreted in such manner as to
be valid under applicable law; but, if any provision of any of the foregoing
shall be invalid or prohibited under said applicable law, such provision shall
be ineffective to the extent of such invalidity or prohibition without
invalidating the remainder of such provision, or the remaining provisions of
such document.

      Section 8.16 Counterparts. This Agreement may be signed in counterparts,
not all of which are signed by all parties hereto but each party hereto having
signed and delivered to the other at least one of them, which delivery may be by
facsimile. Any one of such counterparts, signed by the party to be charged,
shall be sufficient to prove this Agreement.

      Section 8.17 Confidentiality. Seller agrees that the terms set forth in
this Agreement shall remain totally and completely confidential and shall not be
revealed or disclosed to any person or party whatsoever, including without
limitation the State of Texas, in connection with the filing of licensure
application by Purchaser or the public through the issuance of a press release,
except: (i) with the prior written consent of the other party; (ii) as may be
disclosed to each party’s attorneys, accountants and other representatives that
are involved in connection with

 



--------------------------------------------------------------------------------



 



the consummation of this transaction; (iii) as may be required by applicable
law, including applicable securities law; and (iv) in connection with any
litigation between the parties.

      Section 8.18 Casualty or Condemnation. The risk of loss or damage to the
Property by fire or other casualty or by condemnation shall continue to be borne
by Seller until Closing. If a material portion of the Property is damaged by
casualty and such damage has not been M y repaired prior to the Closing Date, or
if a material portion of the Property has been condemned, Purchaser shall have
the option to terminate this Agreement and receive back the Escrow Deposit or to
purchase the Property with an appropriate adjustment in the Purchase Price as
mutually agreed to by Seller and Purchaser.

      Section 8.19 Stock Purchase. Notwithstanding anything else to the contrary
stated herein, Purchaser may elect, at its sole discretion, to structure the
transactions contemplated by this Agreement as a purchase and sale of the
capital stock of Seller instead of the Property provided that doing so does not
result in any adverse tax effect to Seller or to any of Seller’s direct or
indirect equity owners. The stock purchase shall be on the same terms and
conditions as a Property purchase with reasonable modifications to the legal
documents to achieve the same intent and purposes of the parties.

      Section 8.20 Alternative Dispute Resolution.

     (i) In the event of any dispute, controversy, or claim arising out of or in
connection with this Agreement or with the transactions contemplated hereby, or
with the breach or alleged breach hereof, in each case whether sounding in
contract, tort, or otherwise (each a “Dispute”), the parties shall settle such
Dispute in accordance with the provisions of this Section 8.20.

     (ii) Upon the occurrence and during the continuation of a Dispute, the
parties agree first to attempt to settle such Dispute amicably through
consultation and negotiation between their respective executive officers.

     (iii) Upon the occurrence and during the continuation of any Dispute that
remains unresolved notwithstanding compliance with Section 8.20(ii) above, the
parties agree to attempt to settle such Dispute through non-binding mediation
conducted by a mediator with at least five (5) years of mediation experience who
has been qualified under the Texas Alternative Dispute Resolution Act and who
has knowledge regarding real estate operations (a “Mediator”). In the event that
the parties cannot agree on a single Mediator, then each of the parties shall
select a Mediator, and the two (2) Mediators thus selected shall select a single
Mediator to hear the Dispute. Each of the parties shall pay one-half (1/2) of
the aggregate fees and expenses of the mediation.

     (iv) Any Dispute that remains unresolved notwithstanding compliance with
Sections 8.20(ii) and (iii) above, or any Dispute with respect to which one or
more parties shall fail to comply in all material respects with the requirements
of such Section 8.20(ii) and/or (iii) promptly following the written request of
the other party, shall be settled by arbitration administered by the American
Arbitration Association (“AAA”) under its “R Series” Commercial Arbitration
Rules, as supplemented and modified by its “E-Series”

 



--------------------------------------------------------------------------------



 



Commercial Arbitration Rules (or under such other AAA rules as may then apply
with respect to expedited arbitration), and judgment on the award (the “Award”)
rendered by the arbitrator(s) (the “Arbitrator”) may be entered in any court
having jurisdiction thereof. The parties agree to and mutually request an oral
hearing of the Dispute. The Arbitrator must have at least five (5) years of
arbitration experience and have knowledge regarding real estate operations.

     (v) The parties expressly agree that, prior to the appointment of the
Arbitrator, nothing in this Agreement shall prevent a party from applying to a
court that otherwise would be of competent jurisdiction solely to obtain a
preliminary injunction or other similar provisional or interim relief to
maintain the status quo. Upon appointment of the Arbitrator, the Arbitrator
shall have sole jurisdiction to hear any such applications, except that any such
provisional or interim measures that the Arbitrator may order may be immediately
and specifically enforced by a court that otherwise would be of competent
jurisdiction.

     (vi) Each of the parties shall pay one-half (1/2) of the aggregate fees and
expenses of the arbitration, and all other fees and expenses (such as, for
example, attorney and accounting fees, actuarial and other experts) shall be
paid by the party incurring them; provided, however, that a party prevailing on
substantially all of its claims shall be entitled to reasonable attorneys’ fees,
costs, and other disbursements in addition to any other relief to which such
party may be entitled.

     (vii) The place of any arbitration instituted under this Section 8.20 shall
be Dallas, Texas. Each party consents to jurisdiction in such forum.

[Signature pages follow]

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

      Address for Notice:

--------------------------------------------------------------------------------

  SELLER:

--------------------------------------------------------------------------------

Covenant Place of Abilene, Inc.
c/o Mr. Robert Bullock, EVP
5601 Bridge Street, Suite 504
Fort Worth, Texas 76112
  COVENANT PLACE OF ABILENE,
INC., a Delaware corporation By:

 

--------------------------------------------------------------------------------

 

  Name:

 

--------------------------------------------------------------------------------

 

  Title:

 

--------------------------------------------------------------------------------

 
With a copy to:
Brian D. Bowden, Esq.
Brian D. Bowden, P.C.
2900 Westridge Avenue
Fort Worth, Texas 76116-4647
   
 
   
Address for Notice:
  PURCHASER:

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Capital Senior Living Acquisition, LLC,
c/o James A. Stroud, Chairman of the Company
and David R. Brickman, Vice President
14160 Dallas Parkway, Suite 300
Dallas, Texas 75254
  CAPITAL SENIOR LIVING
ACQUISITION, LLC, a Delaware
limited liability company

  By:

 

--------------------------------------------------------------------------------

 

  Name:

 

--------------------------------------------------------------------------------

 

  Title:

 

--------------------------------------------------------------------------------

 
With a copy to:
   
Jeffrey Fisher, Esq.
Geary, Porter & Donovan, a Professional
   Corporation
16475 Dallas Parkway, Suite 500
Addison, Texas 75001-6837
   

 



--------------------------------------------------------------------------------



 



Receipt of Escrow Deposit

      The undersigned hereby acknowledges receipt of the Escrow Deposit in the
amount of $[Escrow Amount] and agrees to hold the Escrow Deposit in accordance
with the terms of the attached Agreement. The undersigned agrees to deposit such
funds in a federally insured money market account(s) or similar interest bearing
account(s) as specified by Purchaser with the interest accruing for the benefit
of Purchaser.

     

  REPUBLIC TITLE OF FORT WORTH
 
   

  By:

 
 

  Name:

 
 

  Title:

 
 

  Date of execution:

 
 

  [TO BE EXECUTED IF, AS AND WHEN
THE ESCROW DEPOSIT IS
DEPOSITED BY PURCHASER]

 